By JUDGE WHITE.
The question is, whether the Court erred in the opinion given on the trial as stated ? We think not. There ivas written, and therefore, superior evidence of the contract of sale admitted to exist, than that offered by the defen*395dant below. Hence it was right to exclude the latter, until the nonproduction of the former was accounted for in a way recognized by law. Let the judgement be affirmed. ■
Note. See Minor’s Ala. Rep. 410, 71, 257Í 270v
Shortridge and Ellis, for the plaintiff.
Parsons, for defendant.
Judge Saeeold not sitting.